Per Curiam:
A motion was made to vacate an order for the examination of two of the defendants before trial. The order entered thereon did not dispose of the motion but purports to be an order for the examination of one of the defendants as to the matters therein specified in the identical phraseology of the first and tenth paragraphs of the order for examination. The order appealed from will be modified by denying the motion to vacate the order for examination and modifying the order for examination to provide for the examination of the defendants concerning the following matters: 1. The employment on February 5, 1919, of Charles F. Palmeter by the defendants, and his duties, powers, authority, rights and privileges in connection with the defendants. 2. The receipt, on or about February 5, 1919, by Charles F. Palmeter, or the defendants, of the sum of $7,701.38 or of a certified check for that amount drawn to the order of the plaintiff Robert M. Silverman, and the disposition made thereof by Charles F. Palmeter and the defendants. As modified, the order will be affirmed, with ten dollars costs and disbursements to the appellants. Date for the examination may be fixed on the settlement of the order. Present — Clarke, P. J., Dowling, Smith, Page and Greenbaum, JJ. Order modified as *926directed in opinion and as so modified affirmed, with ten dollars costs and disbursements to appellants; the date for the examination to proceed to be fixed in the order. Settle order on notice.